971 A.2d 689 (2009)
292 Conn. 902
Larry McCOWN
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided May 21, 2009.
Kathryn Steadman, special public defender, in support of the petition.
Raheem L. Mullins, deputy assistant state's attorney, in opposition.
The petitioner Larry McCown's petition for certification for appeal from the Appellate Court, 113 Conn.App. 117, 966 A.2d 271 (2009), is denied.
ROGERS, C.J., and McLACHLAN, J., did not participate in the consideration of or decision on this petition.